DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: The present invention is directed towards a wafer manipulator.  Independent Claim 1 identifies the following uniquely distinct combination of features:
“a light sensor on the base that is configured to receive light transmitted from the light transmitter when the wafer is not properly in contact with the wafer manipulator but not when the wafer is properly in contact with the wafer manipulator.”
The independent claim overcome the prior art of record since it requires the above-cited limitations, in combination with the other respective claim limitations.
Although Jacob’s disclosure of a base, light transmitter, Jacob does not recite the light sensor is configured to receive light transmitted from the light transmitter when the wafer is not properly in contact with the wafer.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

EXAMINER’S AMENDMENT

Claim 1 is amended to read in full as followed:
1. A wafer manipulator, comprising:
a base;
a first arm connected to the base;
a second arm connected to the base;
a first pad, connected to the first arm, to hold a wafer; 
a second pad, connected to the second arm, to hold the wafer;
a light transmitter to transmit light; and
a light sensor on the base that is configured to receive light transmitted from the light transmitter when the wafer is not properly in contact with the wafer manipulator but not when the wafer is properly in contact with the wafer manipulator.
Authorization for this examiner’s amendment was requested in an interview with Charles C. Huse on 03/12/2021 and provided in a response on 03/15/2021.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONALD P JARRETT whose telephone number is (571)272-8311.  The examiner can normally be reached on M-F: 9:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RONALD P JARRETT/Primary Examiner, Art Unit 3652